Citation Nr: 0904804	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and Ms. H. C. 


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that denied the benefit 
sought on appeal.  The veteran appealed that decision, and 
the case was referred to the Board for appellate review.  In 
August 2007 the Board returned the case for additional 
development, and the case was subsequently returned for 
further appellant review.  



FINDING OF FACT

The veteran's low back disability is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5237 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated October 2004, 
March 2006 and September 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges the recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provides additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  This notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the Sanders case, the United States Courts of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Instead, the 
Federal Circuit held in Sanders that all notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  See 
also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, consideration should also be given to whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim served to render any 
pre-adjudicator section 5103(a) notice error non-prejudicial.  
Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of the regulations pertaining to the 
rating of disabilities of the spine by the June 2006 
Statement of the Case.  The veteran did not ask that further 
guidance be provided, and, being represented, has had access 
to information regard the VA rating system.  In addition, the 
RO readjudicated the case after the development requested by 
the Board in August 2007.  Thus any deficiencies under 
Vazquez-Flores must be considered harmless error.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his low back disability does not accurately 
reflect the severity of that condition.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected condition adversely affect his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ranges.  If two disabilities 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria requires for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1. After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

By way of background, a rating decision dated in December 
1986 granted service connection for chronic low back pain 
secondary to a strain and assigned a noncompensable 
evaluation.  In an October 2000 rating decision, the RO 
continued the noncompensable rating, but an October 2001 
Board decision increased the disability rating to 10 percent.  
A rating decision dated in February 2005 increased the 
evaluation for the veteran's low back disability to 40 
percent under Diagnostic Code 5237.  

The General Rating Formula for Disease and Injuries of the 
Spine provides for the disability ratings under Diagnostic 
Codes 5237, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Under the 
General Rating Formula for diseases and injuries of the spine 
a 20 percent evaluation is for assignment when forward 
flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or when there's favorable ankylosis of the entire 
thoracolumbar spine.  Higher evaluations at the 50 percent 
level are provided for with evidence of unfavorable ankylosis 
of the entire thoracolumbar spine and a 100 percent 
evaluation for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237

The evidence for consideration includes a report of a VA 
examination performed in November 2004.  That examination 
showed that forward flexion of the lumbar spine was to 10 
degrees, as was extension and lateral bending of the lumbar 
spine.

The veteran was afforded an additional VA examination in 
December 2007.  The claims file was reviewed in conjunction 
with the examination.  The veteran complained of low back 
pain.  The report noted that veteran uses a transcutaneous 
electrical nerve stimulation unit and has had epidural 
injections.  The veteran did not report any associated bowel 
or bladder change.  On physical examination, the veteran 
walked easily without a cane and stood straight with his back 
showing normal curvatures.  The examiner reported some spasm 
in the lower lumbar area but no trigger points to 
palpitation.  The examiner noted that the veteran self-limits 
significantly.  Range of motion was noted to be 20 degrees 
bending, 10 degrees and 10 degrees on forward flexion.  His 
side bending was 10 degrees both right and left.  Rotation 
was noted as 20 degrees right and left and extension was 10 
degrees.  The examiner noted that the lower extremities were 
of equal length and circumference, well-developed muscularly 
and without atrophy, deformity or other abnormality.  The 
veteran's objective neurological examination in the lower 
extremities was completely normal with good reflexes, normal 
motor strength and sensation.

The veteran's x-rays of the lumbar spine showed a slight 
right convex curvature, but otherwise they were normal spinal 
x-rays without deformity, disease or sign of injury.  The 
examiner noted that the lateral view did show straightening 
of lordosis, which goes along with the spasm noted 
clinically.  The examiner noted that the spondylosis noted in 
the veteran's medical record was very minimal to his eye.  

The examiner's impression was chronic lumbar strain with 
obvious depression.  He opined that from an orthopedic 
standpoint there was no reason the veteran could not pursue 
gainful employment eight hours a day five days a week if 
restricted from frequent bending or lifting.  He determined 
that the veteran did not demonstrate any incoordination and 
had no additional limitation of motion due to physical 
factors.  He also noted that the veteran had no neurologic 
deficit.  

Based on the medical record, the Board finds that when 
applying the General Rating Formula to the veteran's low back 
disability, there is no competent medical evidence to warrant 
a rating in excess of 40 percent.  Simply put, there has been 
no objective finding of unfavorable ankylosis of the entire 
thoracolumbar spine on either of the VA examinations.  VA 
treatment records also do not show that the veteran's 
thoracolumbar spine is ankylosed.  In the absence of such a 
finding, the criteria for the next higher evaluation have not 
been met.

The Board acknowledges that the veteran has chronic low back 
pain, and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree as to warrant a rating in excess of 
the current 40 percent.

With respect to neurologic abnormalities, there has been no 
objective finding of neurological abnormalities associated 
with the veteran's low back disability.  The Board recognizes 
that the veteran has complained of radiation to the lower 
extremities, but the VA examination did not find any 
neurological defect in the lower extremities.  Further, the 
examination report provided that there was no incontinence or 
bladder control problems.  Thus, the Board finds that a 
separate rating is not warranted for neurological symptoms 
and the veteran's manifested symptoms associated with his low 
back disability are adequately contemplated in the current 40 
percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 40 percent for the veteran's service-
connected chronic low back strain.  As the preponderance of 
the evidence weights against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

A disability rating in excess of 40 percent for a low back 
disability is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


